PER CURIAM.
By petition filed with this court in May 2004, James Clark seeks a belated appeal of a 1999 judgment and sentence imposed upon revocation of probation. Recognizing that he has sought relief well outside of the two year time frame contemplated by Florida Rule of Appellate Procedure 9.141(c)(4)(A), Clark alleges that his trial counsel misadvised him that he could not appeal until certain other pending charges had been resolved. According to the materials filed by Clark and this court’s records, proceedings concerning the other charges were concluded in December 2001 and timely notices of appeal concerning those cases were filed in January 2002. Thus, accepting Clark’s allegations as true, he knew or should have known by no later than January 2002 that a timely notice of appeal had not been filed with respect to the 1999 judgment and sentence. Because more than two years then elapsed before he sought relief, we conclude that Clark’s petition for belated appeal is procedurally barred, and deny it on that basis. Compare Snell v. State, 849 So.2d 1139 (Fla. 1st DCA 2003).
PETITION FOR BELATED APPEAL DENIED.
ERVIN, ALLEN and HAWKES, JJ., concur.